DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An (KR100673581, published Jan 24, 2007) (cited in IDS filed on 6/15/2021 with English translation).
Regarding claim 1, An teaches a chest expander comprising: a pair of operating arms 120,130 (see Figs. 7-9 below, and page 11 starting at line numbered 432 to page 12, line 462of the English translation) that are connected by a rotating shaft (i.e., connected by shafts 101,102 at a middle portion, see Figs. 7-8 below) to approach or 5be spaced apart from each other; a plurality of elastic force adjusting holes 170,172 formed as through holes in a longitudinal direction of the operating arm 120,130; elastic members (i.e., gas springs 160) that are disposed between the operating arms 120,130 to cross and configured to provide an elastic force in a direction in which the operating arms 120,130 are 10spaced apart from each other due to compression deformation that causes a decrease in length when the operating arms 120,130 approach each other (i.e., has spring length arms decrease when arms 120,130 compress); and elastic force adjusting parts (i.e., pins 175, see Fig. 8 below) that allow one end portions of the 

    PNG
    media_image1.png
    462
    575
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    516
    565
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    529
    630
    media_image3.png
    Greyscale

Regarding claim 5, An teaches wherein the elastic force adjusting part (i.e., pin 175) 10allows one end portion (i.e., shaft portion 152 having hole 163) of the elastic member 160 to be fixed to any one of the elastic force adjusting hole 170,172 formed to pass through the operating arm 120,130 on a rotation route of the one end portion of the elastic member 160 with respect to 
Regarding claim 9, An teaches wherein the elastic force adjusting hole 170,172 includes a plurality of through holes consecutively formed on the rotation route of one end portion of the elastic member (i.e., as shown in Fig. 7-9 above, the holes 170,172 are consecutive on the operating arms 120,130, and which determine a rotation route at the end of the shaft portion of the gas spring 160).

Allowable Subject Matter
Claims 2-4, 6-8, and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ANDREW S LO/Primary Examiner, Art Unit 3784